

116 HR 4457 IH: Chronic Condition Copay Elimination Act
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4457IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Ms. Underwood introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Education and Labor, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Employee Retirement Income Security Act of 1974, title XXVII of the Public Health
			 Service Act, and the Internal Revenue Code of 1986 to require group health
			 plans and health insurance issuers offering group or individual health
			 insurance coverage to provide coverage for additional preventive care for
			 individuals with chronic conditions without the imposition of cost sharing
			 requirement, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chronic Condition Copay Elimination Act. 2.Coverage of additional preventive care for individuals with chronic conditions without imposition of cost sharing requirements (a)ERISA (1)In generalSubpart B of part 7 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the following new section:
					
						716.Coverage of additional preventive care for individuals with chronic conditions without imposition
			 of cost sharing requirements
 (a)In generalIn addition to any item or service described in section 2713(a) of the Public Health Service Act, a group health plan and a health insurance issuer offering group health insurance coverage shall, at a minimum, provide coverage for, and shall not impose any cost sharing requirements for, with respect to individuals with chronic conditions (as defined in subsection (b)), such additional preventive care and screenings not described in paragraph (1) of such section 2713(a) that are determined by the Secretary to meet the criteria specified in subsection (c) with respect to the chronic condition involved.
 (b)Chronic condition definedIn this section, the term chronic condition has the meaning given such term by the Secretary and, at a minimum, includes the following conditions:
 (1)Heart disease, including congestive heart failure and coronary artery disease. (2)Diabetes.
 (3)Osteoporosis and osteopenia. (4)Hypertension.
 (5)Asthma. (6)Liver disease.
 (7)Bleeding disorders. (8)Depression.
 (c)Criteria specifiedFor purposes of subsection (a), the criteria specified in this subsection, with respect to an item or service and a chronic condition, are the following:
 (1)The item or service is low-cost. (2)There is medical evidence supporting high-cost efficiency, or a large expected impact, of the item or service in preventing exacerbation of the chronic condition or the development of a secondary condition.
 (3)There is a strong likelihood, documented by clinical evidence, that the item or service will prevent the exacerbation of the chronic condition or the development of a secondary condition that requires significantly higher-cost treatments.
								(d)Updates
 (1)In generalOnce every three years, the Secretary shall review and update— (A)the list of conditions included within the meaning of the term chronic condition under subsection (b); and
 (B)the items and services determined to meet the criteria specified in subsection (c) for purposes of subsection (a).
 (2)Application of updatesThe requirement under subsection (a) shall apply with respect to an update made under paragraph (1) beginning with the first plan year beginning after the date of such update.
								.
 (2)Clerical amendmentThe table of contents in section 1 of such Act is amended by inserting after the item relating to section 714 the following new items:
					
						
							715. Additional market reforms.
							716. Coverage of additional preventive care for individuals with chronic conditions without
			 imposition of cost sharing requirements..
 (b)PHSASubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following new section:
				
					2730.Coverage of additional preventive care for individuals with chronic conditions without imposition
			 of cost sharing requirements
 (a)In generalIn addition to any item or service described in section 2713(a), a group health plan and a health insurance issuer offering group or individual health insurance coverage shall, at a minimum, provide coverage for, and shall not impose any cost sharing requirements for, with respect to individuals with chronic conditions (as defined in subsection (b)), such additional preventive care and screenings not described in paragraph (1) of section 2713(a) that are determined by the Secretary to meet the criteria specified in subsection (c) with respect to the chronic condition involved.
 (b)Chronic condition definedIn this section, the term chronic condition has the meaning given such term by the Secretary and, at a minimum, includes the following conditions:
 (1)Heart disease, including congestive heart failure and coronary artery disease. (2)Diabetes.
 (3)Osteoporosis and osteopenia. (4)Hypertension.
 (5)Asthma. (6)Liver disease.
 (7)Bleeding disorders. (8)Depression.
 (c)Criteria specifiedFor purposes of subsection (a), the criteria specified in this subsection, with respect to an item or service and a chronic condition, are the following:
 (1)The item or service is low-cost. (2)There is medical evidence supporting high-cost efficiency, or a large expected impact, of the item or service in preventing exacerbation of the chronic condition or the development of a secondary condition.
 (3)There is a strong likelihood, documented by clinical evidence, that the item or service will prevent the exacerbation of the chronic condition or the development of a secondary condition that requires significantly higher-cost treatments.
							(d)Updates
 (1)In generalOnce every three years, the Secretary shall review and update— (A)the list of conditions included within the meaning of the term chronic condition under subsection (b); and
 (B)the items and services determined to meet the criteria specified in subsection (c) for purposes of subsection (a).
 (2)Application of updatesThe requirement under subsection (a) shall apply with respect to an update made under paragraph (1) beginning with the first plan year beginning after the date of such update.
							.
			(c)IRC
 (1)In generalSubchapter B of chapter 100 of subtitle K of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
					
						9816.Coverage of additional preventive care for individuals with chronic conditions without imposition
			 of cost sharing requirements
 (a)In generalIn addition to any item or service described in section 2713(a) of the Public Health Service Act, a group health plan shall, at a minimum, provide coverage for, and shall not impose any cost sharing requirements for, with respect to individuals with chronic conditions (as defined in subsection (b)), such additional preventive care and screenings not described in paragraph (1) of such section 2713(a) that are determined by the Secretary to meet the criteria specified in subsection (c) with respect to the chronic condition involved.
 (b)Chronic condition definedIn this section, the term chronic condition has the meaning given such term by the Secretary and, at a minimum, includes the following conditions:
 (1)Heart disease, including congestive heart failure and coronary artery disease. (2)Diabetes.
 (3)Osteoporosis and osteopenia. (4)Hypertension.
 (5)Asthma. (6)Liver disease.
 (7)Bleeding disorders. (8)Depression.
 (c)Criteria specifiedFor purposes of subsection (a), the criteria specified in this subsection, with respect to an item or service and a chronic condition, are the following:
 (1)The item or service is low-cost. (2)There is medical evidence supporting high-cost efficiency, or a large expected impact, of the item or service in preventing exacerbation of the chronic condition or the development of a secondary condition.
 (3)There is a strong likelihood, documented by clinical evidence, that the item or service will prevent the exacerbation of the chronic condition or the development of a secondary condition that requires significantly higher-cost treatments.
								(d)Updates
 (1)In generalOnce every three years, the Secretary shall review and update— (A)the list of conditions included within the meaning of the term chronic condition under subsection (b); and
 (B)the items and services determined to meet the criteria specified in subsection (c) for purposes of subsection (a).
 (2)Application of updatesThe requirement under subsection (a) shall apply with respect to an update made under paragraph (1) beginning with the first plan year beginning after the date of such update.
								.
 (2)Clerical amendmentThe table of contents for subchapter B of chapter 100 of subtitle K of such Code is amended by adding at the end the following new item:
					
						
							9816. Coverage of additional preventive care for individuals with chronic conditions without
			 imposition of cost sharing requirements..
 (3)High deductible health plansSection 223(c)(2)(C) of the Internal Revenue Code of 1986 is amended by inserting or for additional preventive care for individuals with chronic conditions described in section 9816 before the period. (d)Effective dateThe amendments made by this section shall apply with respect to plan years beginning on or after the date that is one year after the date of the enactment of this Act.
			